Order, Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered on or about August 4, 1999, which, inter alia, granted plaintiffs’ motion for summary judgment on the issue of liability on their Labor Law § 240 (1) claim, unanimously affirmed, without costs.
The motion court properly granted plaintiffs motion for summary judgment as to liability upon his Labor Law § 240 (1) claim in light of proof demonstrating that, in the course of his employment as a mason tender, plaintiff fell from a scaffold six or seven feet to the ground when one of the scaffold’s planks gave way (see, Gordon v Eastern Ry. Supply, 82 NY2d 555, 559; Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 501). The speculation of appellant, third-party defendant SAF La Sala Corp., that the accident might not have happened in the manner described by plaintiff or might not have happened at all, was insufficient to raise a triable issue of fact. Concur— Williams, J. P., Tom, Lerner, Andrias and Friedman, JJ.